Title: To Benjamin Franklin from Gérard de Rayneval, 10 September 1781
From: Gérard de Rayneval, Joseph-Mathias
To: Franklin, Benjamin


A Versailles le 10. 7bre. 1781
J’ai bien des remerciements a vous faire, Monsieur, pour les gazettes que vous avez bien voulu me communiquer: je savois deja par les raports de M. le Chr. de la luzerne, que les fanfaronades de M. Cornwalis etoient faites sur le même moule que celes de l’amiral Rodney.
Quant aux papiers relatifs aux passeports, je présume que votre intention est que je les mette sous les yeux du ministre; je rempliroi vos intentions après demain. Je pense que l’on feroit bien de communiquer les lettres de M. Rob. Morris.
J’ai l’honneur d’etre avec un trés parfait attachement, Monsieur, votre très humble et tres obeissant serviteur
DE Rayneval
M. franklin
 
Notation: Rayneval Versailles 10. 7bre. 1781.
